Citation Nr: 1046760	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a valvular heart 
disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary 
atherosclerosis, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1948 to September 
1952, in July 1954, and from March 1965 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the above-
referenced claim.  In December 2009, the Board remanded the case 
to the RO for additional action

The Veteran's claims on appeal require clarification.  The claims 
file reflects that the Veteran initially filed a claim for 
service connection for a heart disorder.  His claim was later 
characterized by the RO as a claim for service connection for a 
valvular heart disorder.  The Board notes that a review of the 
medical evidence of record has raised an additional claim for 
entitlement to service connection for coronary atherosclerosis.  
VA policy allows for a broad interpretation of submissions for 
claims for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Based on the nature of the originally claimed disorder 
and the medical evidence of record, the Board finds that the 
Veteran's original claim for service connection for a "heart 
disorder" also includes a claim for service connection for 
coronary atherosclerosis.  Thus, this issue has been included in 
the appeal. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO accepted the 
Veteran's receipt of the Vietnam Service Medal as acceptable 
evidence of his service in the Republic of Vietnam; the RO 
conceded that he was exposed to herbicides as result of his 
military service.  

2.  The preponderance of the evidence does not show that the 
Veteran's current valvular heart disorder is etiologically 
related to his military service, to include exposure to 
herbicides.

3.  The competent medical evidence reflects that the Veteran was 
diagnosed with coronary atherosclerosis.

4.  Coronary atherosclerosis is presumptively recognized by VA as 
being causally related to herbicide agents in the Republic of 
Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a valvular heart 
disorder, to include as due to herbicide exposure, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for coronary 
atherosclerosis, to include as due to herbicide exposure, have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2007 and April 2007, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in April 2007, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in 
light of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided an 
appropriate VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases, such as endocarditis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must contain:  
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to disabilities a Veteran attributes to exposure to 
herbicides, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, prostate cancer, chronic 
lymphocytic leukemia, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

During the pendency of the Veteran's claim, VA amended its 
adjudication regulations, concerning presumptive service 
connection for certain diseases based on herbicide exposure.  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was 
necessary to implement the decision by the Secretary of Veterans 
Affairs (Secretary) that the diseases enumerated in 38 C.F.R. 
§ 3.309(e) should be revised, to include additional diseases that 
the National Academy of Sciences (NAS) Institute of Medicine 
determined were positively associated with herbicide exposure.  
Id.  One of the diseases positively associated with herbicide 
exposure by NAS and determined by the Secretary to warrant 
presumptive service connection is ischemic heart disease, to 
including, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery.  
75 Fed. Reg. 53,202, 53,216.  

A note to 38 C.F.R. § 3.309(e) provides additional guidance as to 
the revised herbicide exposure regulation.  Specifically, Note 3 
states that for the purposes of 38 C.F.R. § 3.309(e), "the term 
ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."  38 C.F.R. § 3.309(e), Note 3.  

As the Veteran's claim was pending August 31, 2010, the date of 
the publication of the aforementioned amendment in the Federal 
Register, this revision to 38 C.F.R. § 3.309(e) is applicable to 
the Veteran's current service connection claim.  See 75 Fed. Reg. 
53,202.  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41, 442-449 (1996).

Here, the Veteran has claimed that his currently diagnosed 
valvular heart disorder is related to his in-service exposure to 
herbicides.  However, a valvular heart disorder is not listed as 
a presumptive condition based on herbicide exposure under 38 
C.F.R. § 3.309(e) or the August 2010 amended regulation regarding 
the three additional disorders subject to presumptive service 
connection.  See 38 C.F.R. § 3.309(e), 75 Fed. Reg. 53,202 (Aug. 
31, 2010).  As noted above, the amended regulation specifically 
instructs that presumptive service connection for ischemic heart 
disease does not include "any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."  38 C.F.R. § 3.309(e), Note 3.  
Therefore, service connection cannot be granted for the Veteran's 
valvular heart disorder as presumptively due to herbicide 
exposure.

The Board acknowledges that under the August 2010 amended 
regulation, presumptive service connection is permissible for 
ischemic heart disease.  The medical evidence, as discussed 
further below, indicates that the Veteran has been diagnosed with 
coronary atherosclerosis.  Thus, the amended regulations for 
presumptive service connection based on herbicide exposure are 
applicable to the coronary atherosclerosis claim.  

Notwithstanding the presumptive provisions, service connection 
for a disability based on exposure to herbicides may still be 
established with proof of direct causation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 

Factual Background

The Veteran's service personnel confirm his service in the U.S. 
Air Force from December 1948 until September 1952, in July 1954, 
and from March 1965 until September 1976.  These records reflect 
that he was awarded the Vietnam Service Medal.  In a February 
1997 rating decision for an unrelated claim, the RO accepted the 
Veteran's receipt of the Vietnam Service Medal as acceptable 
evidence of his service in Vietnam.  The RO conceded his exposure 
to herbicides as a result of this service.

The Veteran's service treatment records have been reviewed and 
are negative for a diagnosed heart condition.  The July 1976 
retirement report of medical examination shows that the clinical 
evaluation of the heart and the vascular system was generally 
normal.  An associated July 1976 electrocardiographic record 
shows that the evaluation of the heart was within normal limits.

The claims file reflects that the Veteran underwent a VA 
examination in January 1977 for unrelated claims.  He did not 
report any cardiac symptomatology during the examination.  
Physical examination revealed no clinical evidence of 
cardiomegaly, or audible murmurs.  An associated January  1977 
record indicates that a normal shadow of the heart was seen 
during an X-ray examination and the X-ray examination of the 
sinuses revealed the present of a retention cyst.

Associated with the claims file are the Veteran's VA medical 
treatment records.    In a February 1977 letter, a VA physician 
notified the Veteran that his January 1977 X-ray examination was 
abnormal; however, the physician did not provide any further 
details to explain this finding.  These treatment notes show that 
the Veteran was scheduled for surgery in July 1997 to treat an 
achalasia disorder.  An August 1977 discharge note shows that 
clinical testing during the course of in-patient treatment 
revealed indications for "a past myocardial infarction met with 
85% specificity."  In subsequent treatment records dated in 
October 1977 and May 1978, the Veteran reported that he did not 
have surgery to treat his achalasia because he was told that he 
had a "silent heart attack."  The October 1977 treatment record 
shows a diagnosis of history of "silent" myocardial infarction.  
A June 1978 treatment record reports a history of "possible old 
past myocardial infarction."  An October 1991 treatment shows an 
assessment of aortic stenosis versus mitral regurgitation.

In support of his claim, the Veteran submitted his private 
medical treatment records, which show that he has received 
treatment for a heart disorder.  An August 2006 private 
echocardiogram report shows the first indications of a valvular 
heart disorder, as the report reveals a diagnosis of moderate to 
severe mitral valve disease.  This diagnosis was confirmed in an 
October 2006 treatment record, as the Veteran was referred to a 
private cardiologist following a detected new heart murmur and an 
abnormal echocardiogram.  Following a physical examination, the 
diagnoses were mitral valve prolapse, mitral regurgitation, and 
murmur.  Private hospital records show that the Veteran underwent 
a cardiac catheterization in October 2007 for consideration of a 
possible valve replacement.  An October 2007 cardiac 
catheterization procedure record revealed minor plaquing in the 
right coronary artery.  The October 2007 discharge record shows a 
diagnosis of minor coronary atherosclerosis.  Subsequent private 
medical treatment records, dated up until April 2009, show 
treatment for his heart condition.

In a March 2007 statement, the Veteran reiterated his belief that 
his heart disorder is related to his military service.  He stated 
that he began having problems with regurgitation of the esophagus 
soon after his separation from active duty, which resulted in him 
receiving hospital treatment.  The Veteran reported that he was 
told at that time that he had a silent heart attack.    

The Veteran underwent a VA heart examination in March 2010 and 
the claims file was reviewed in conjunction with the examination.  
The VA examiner noted the Veteran's previous medical history, to 
include his prior mitral valve prolapse and mitral valve 
regurgitation diagnoses.  The Veteran reported that he had not 
had a heart attack or congestive heart failure.  The physical 
examination of the Veteran revealed no evidence of congestive 
heart failure or  pulmonary hypertension.  He was noted to have a 
murmur.  Following the examination, the diagnosis, in part, was 
mitral valve regurgitation and intermittent atrial fibrillation.  
The examiner opined that the Veteran's current heart disorder is 
not related to any heart condition that was diagnosed or treated 
in 1977.  As the supporting rationale for this opinion, the 
examiner stated that there were no heart conditions diagnosed or 
treated in 1977.  The examiner further opined that the Veteran's 
current heart disorder is not related to his military service, as 
there is no evidence that the Veteran had a heart condition 
during his military service.

In April 2010, the RO requested that the VA examiner who 
conducted the March 2010 examination perform an additional review 
of the claims file, to include the Veteran's June 1977 to May 
1978 VA medical treatment records that refer to a silent heart 
attack.  Following this review, the examiner was asked to confirm 
or amend her opinion as necessary.  The examiner was asked to 
provide a complete rationale for her opinions, to include a 
discussion of the specific evidence used to formulate the 
opinions rendered.

In a May 2010 report, the VA examiner indicated that she 
completed the additional review of the claims file and she 
provided additional rationale to support her previous March 2010 
opinion with regards to the Veteran's claim.  The examiner stated 
that the Veteran's current heart condition is mitral valve 
regurgitation and she again opined that his current heart 
condition is not caused by or etiologically related to any 
documented heart condition exhibited during the Veteran's first 
year following his separation from service.  She further opined 
that there was no condition diagnosed or treated in 1977 that 
resulted in chronic valvular heart disease.  The examiner stated 
that the June 1977 to May 1978 VA medical records made reference 
to "post myocardial infarction," "silent heart attack", and 
"silent myocardial infarction," but that these records do not 
reveal evidence of a heart murmur.  According to the examiner, it 
was likely that this some interpretation of an echocardiogram 
that was done at that time.  She noted that the Veteran was not 
treated for a heart condition in 1977 or 1978.  The examiner went 
on to report that the Veteran himself reported that a heart 
murmur was not heard until 2006.  She stated that the Veteran was 
not found to have any significant coronary artery disease or 
evidence of a previous myocardial infarction at that time.  
Therefore, she concluded that the Veteran could not have had a 
myocardial infarction in 1977 or 1978.  She reiterated that he 
has severe mitral valve regurgitation that was first noted in 
2006, which was diagnosed well after his military service.

Valvular Heart Disorder

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board finds that the weight of 
the evidence is against the claim for service connection for a 
valvular heart disorder.  The Board first notes that while the 
record shows that the Veteran has a diagnosis of mitral valve 
regurgitation, the preponderance of the evidence of record does 
not show that the disorder manifested within one year of 
separation from service.  In this regard, the Board recognizes 
the VA treatment records which seem to indicate that the Veteran 
had a silent heart attack in the fall of 1977.  However, these 
records do not show that the Veteran was actually diagnosed with 
a valvular heart disorder at that time, or that he was treated 
for a valvular heart disorder.  Essentially, these records lack 
any supporting clinical data that would suggest a diagnosed 
valvular heart condition.  Moreover, as recently as the May 2010 
VA examination, the Veteran reported that he had never had a 
heart attack.  In this regard, the May 2010 VA examiner reviewed 
the Veteran's claim file and opined that the Veteran was not 
diagnosed or treated for a heart condition in 1977 or 1978 and 
that his current heart disorder is not related to any heart 
condition that was diagnosed or treated in 1977.  The VA examiner 
explained that the Veteran was assessed for a heart murmur in 
2006, at which time he was not found to have any significant 
coronary artery disease or evidence of a pervious myocardial 
infarction.  Given the Veteran's most recent contention, the May 
2010 VA examiner's opinion, and the absence of a definitive 
cardiac diagnosis within the first post-separation year, the 
Board finds that the preponderance of the evidence does not show 
that the Veteran was diagnosed with a valvular heart disorder 
within a year of his separation for active duty.  As such, 
service connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that the preponderance of the evidence is 
against the claim for service connection for a valvular heart 
disorder on a direct basis.  In this regard, the Board notes that 
the Veteran's service medical records are negative for a 
diagnosed heart disorder and the Veteran does not contend 
otherwise.  The medical evidence does show that a valvular heart 
disorder was first diagnosed in 2006, approximately thirty years 
after his military service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence against a 
claim.  Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the Board notes that there is no medical evidence of 
record that etiologically relates the Veteran's valvular heart 
disorder to his military service.  With regard to this matter, 
the Board finds the VA examiner's 2010 opinions to be probative.  
The VA examiner essentially opined that the Veteran's valvular 
heart disorder is not etiologically related to or caused by his 
military service or any documented heart condition exhibited 
during the first year following his separation.   The VA 
examiner's opinion is considered probative as it is definitive, 
based upon a complete review of the Veteran's entire claims file 
and clinical evaluation of the Veteran, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

In essence, the evidence linking the Veteran's current valvular 
heart disorder to his military service is limited to the 
Veteran's own statements.   The Board has considered the 
Veteran's statements that his current valvular heart disease is 
related to his military service.  The Board reiterates that 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494  (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In the instant case, however, the evidence of record does not 
demonstrate that the Veteran, who is competent to comment on 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation.   
Indeed, detection of a disorder of this nature requires 
sophisticated medical and diagnostic evaluations of, which the 
Veteran is not competent to provide.  Essentially, the Veteran 
has not provided any competent medical evidence relating his 
valvular heart disorder to his period of active service.  Thus, 
there is no evidence to support service connection for chloracne 
on a direct basis.

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran has a 
valvular heart disorder as a result of his period of active 
service would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection in 
this instance.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See Gilbert, 
1 Vet. App. at 53
 
Coronary Atherosclerosis

With respect to this claim, the analysis may be stated briefly.  
Based on the Veteran's presumed herbicide exposure, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is applicable.  
As explained above, service connection due to herbicide exposure 
is only warranted on this basis for a specific list of diseases 
set forth under 38 C.F.R. § 3.309(e) and the recent revision of 
this regulation included the addition of atherosclerotic 
cardiovascular disease.  The medical evidence in this case 
reflects that the Veteran was diagnosed with coronary 
atherosclerosis in October 2007.  This being the case, 
presumptive service connection for coronary atherosclerosis, due 
to herbicide exposure, is warranted.  Accordingly, the Veteran's 
claim is granted.  





ORDER

Service connection for a valvular heart disease is denied.

Service connection for coronary atherosclerosis is granted, 
subject to the laws and regulations governing monetary awards.





____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


